committed such an error amounting to a manifest abuse of discretion that
                 would merit extraordinary writ relief in dismissing Tahiti Village's
                 constructional defect claim but allowing it to proceed with its remaining
                 claims.   We the People Nev. ex rel. Angle v. Miller,      124 Nev. 874, 879-80,
                 192 P.3d 1166, 1170 (2008) (party seeking writ relief carries the burden to
                 show that the district court committed such a manifest abuse of discretion
                 that would warrant this court's extraordinary and discretionary
                 intervention); D.R. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev.
468, 475, 168 P.3d 731, 737 (2007) (writ of mandamus may be available to
                 compel the performance of an act required by law or to control a manifest
                 abuse or arbitrary and capricious exercise of discretion).
                              For these reasons, we decline to exercise our discretion in
                 favor of entertaining this petition for extraordinary writ relief.    See Smith
                 v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851(1991)
                 (decision to issue writ relief lies within the discretion of this court).
                 Accordingly, we
                              ORDER the petition DENIED.


                                                                  , C.J .
                                          Hardesty



                                                             Douglas


                                                                                          , J.
                                                             Saitta



                 Gibbons
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                      cc: Hon. Susan Johnson, District Judge
                           Hutchison & Steffen, LLC
                           Anna T. Amundson
                           Schwartz Flansburg PLLC
                           Marquis Aurbach Coffing
                           Lincoln, Gustafson & Cercos
                           Eighth District Court Clerk




SUPREME COURT
           OF
       NEvADA
                                                       3
r,O1 1 ,147A    es,